DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is responsive to the amendment filed May 18, 2022. Claims 1-16 and 19-34 are pending, none of the claims are amended, and claims 17, 18, 35 and 36 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 34 recite the limitation "the group of pipes that are sealed" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claims since claims 14 and 32 recite that the group of pipes are sealed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 and 19-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khattar (US 4,971,139) alone.
In regards to claim 1, Khattar discloses
A pre-fabricated air terminal apparatus (Fig.1), comprising:
a thermal transfer unit (10);
a group of pipes (18) that are coupled to the thermal transfer unit;
a valve (68) coupled to at least one of the group of pipes, and
a support mechanism (30) that is configured to mitigate damage to the pre-fabricated air terminal apparatus during transportation from a fabrication site, wherein the support mechanism is coupled to the at least one of the group of pipes (Fig.1, via connectors 42).
Khattar does not specifically disclose that the support mechanism is coupled to the at least one of the group of pipes prior to the transportation from the fabrication site.
	However, Khattar does disclose that heat tube structure (10) can be positioned about a cooling coil of a conventional, existing air conditioning structure and is provided with handles for insertion in and removal from heat duct (12), thus implying that heat tube structure (10) may be provided as a single pre-assembled structure (col.8 lines 27-43).
Therefore, when there are a finite number of identified, predictable solutions, i.e. pre-assembling the heat tube structure prior to transportation to the site, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. ease of assembly on site, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify Khattar, by trying to couple the support mechanism to the at least one of the group of pipes prior to the transportation from the fabrication site, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).
In regards to claim 2, Khattar discloses that the group of pipes comprises an inlet pipe (24) that is configured to receive a thermal transfer fluid and an outlet pipe (26) that is configured to discharge the thermal transfer fluid.
In regards to claim 3, Khattar discloses that the support mechanism comprises a material that is configured to mitigate corrosion with respect to the group of pipes (col.4 lines 56-57, support mechanism 30 is constructed of steel or aluminum).
In regards to claim 4, Khattar discloses that the pre-fabricated air terminal apparatus is configured according to one of: a single duct design (Fig.1, the apparatus is provided in a duct 12), a fan-powered design, a double duct design, or a low-profile design.
In regards to claim 5, Khattar discloses that the valve is at least one of: a control valve (col.7 line 67), a y-strainer valve, an isolation valve, a pressure temperature port valve, or a balancing valve.
In regards to claim 6, Khattar discloses that the valve further comprises a flexible hose, or a hose kit (Fig.4).
In regards to claim 7, Khattar discloses that the group of pipes is configured to support at least one of a two-way configuration, a three-way configuration, or a six-way configuration (Fig.3).
In regards to claim 8, Khattar discloses that the pre-fabricated air terminal apparatus further comprises a sensor device or a thermometer device (col.8 lines 8-12).
In regards to claim 9, Khattar discloses that the support mechanism is configured to maintain a relative position between at least two members of the group of pipes during the transportation from the fabrication site (Fig.1).
In regards to claim 10, Khattar discloses that the support mechanism comprises at least one of: a screw, a clamp, a rod, a bolt (82), a washer, a stud, a threaded insert, a threaded rod (62), a fastener, a brace, or a grommet.
In regards to claim 11, Khattar discloses that the support mechanism is configured as at least one of a bracket, a brace, a clamp, a fastener, a grommet, or an enclosure (Fig.1, support structure 30 forms an enclosure).
In regards to claim 12, Khattar discloses that the support mechanism is further coupled to a structure configured to provide support for the support mechanism, wherein the structure is at least one of: a plenum, an air terminal, a coil casing, a sheet metal structure, a duct (12), or a workpiece configured to provide support.
In regards to claim 13, Khattar discloses that a first material of the structure differs from a second material of the at least one pipe (col.5 lines 33-35), and wherein the support mechanism is specifically configured to mitigate galvanic corrosion between the first material and the second material (col.4 lines 56-59, the support structure and pipe are disclosed to be made of steel, aluminum, alloy or any suitable material and the duct 12 is a conventional duct; therefore, the materials are likely to be different; one of ordinary skill would choose materials that would mitigate galvanic corrosion).
In regards to claim 14, Khattar discloses that the group of pipes are sealed prior to the transportation from the fabrication site (Fig.1, as discussed above, the heat tube structure 10 may be provided as a single pre-assembled structure; therefore, the groups of pipes would be sealed prior to the transportation).
In regards to claim 19, Khattar discloses
A thermal transfer unit (Fig.1, 10), comprising:
a group of pipes (18) that are coupled to the thermal transfer unit;
a valve (68) coupled to at least one of the group of pipes, and
a support mechanism (30) that is configured to mitigate damage to the thermal transfer unit during transportation from a fabrication site of the thermal transfer unit, wherein the support mechanism is coupled to the at least one of the group of pipes (Fig.1, via connectors 42).
Khattar does not specifically disclose that the support mechanism is coupled to the at least one of the group of pipes prior to the transportation from the fabrication site.
	However, Khattar does disclose that heat tube structure (10) can be positioned about a cooling coil of a conventional, existing air conditioning structure and is provided with handles for insertion in and removal from heat duct (12), thus implying that heat tube structure (10) may be provided as a single pre-assembled structure (col.8 lines 27-43).
Therefore, when there are a finite number of identified, predictable solutions, i.e. pre-assembling the heat tube structure prior to transportation to the site, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. ease of assembly on site, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify Khattar, by trying to couple the support mechanism to the at least one of the group of pipes prior to the transportation from the fabrication site, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).
In regards to claim 20, Khattar discloses that the group of pipes comprises an inlet pipe (24) that is configured to receive a thermal transfer fluid and an outlet pipe (26) that is configured to discharge the thermal transfer fluid.
In regards to claim 21, Khattar discloses that the support mechanism comprises a material that is configured to mitigate corrosion with respect to the group of pipes (col.4 lines 56-57, support mechanism 30 is constructed of steel or aluminum).
In regards to claim 22, Khattar discloses that the thermal transfer unit is configured according to one of: a single duct design (Fig.1, the apparatus is provided in a duct 12), a fan-powered design, a double duct design, or a low-profile design.
In regards to claim 23, Khattar discloses that the valve is at least one of: a control valve (col.7 line 67), a y-strainer valve, an isolation valve, a pressure temperature port valve, or a balancing valve.
In regards to claim 24, Khattar discloses that the valve further comprises a flexible hose, or a hose kit (Fig.4).
In regards to claim 25, Khattar discloses that the group of pipes is configured to support at least one of a two-way configuration, a three-way configuration, or a six-way configuration (Fig.3).
In regards to claim 26, Khattar discloses that the thermal transfer unit further comprises a sensor device or a thermometer device (col.8 lines 8-12).
In regards to claim 27, Khattar discloses that the support mechanism is configured to maintain a relative position between at least two members of the group of pipes during the transportation from the fabrication site (Fig.1).
In regards to claim 28, Khattar discloses that the support mechanism comprises at least one of: a screw, a clamp, a rod, a bolt (82), a washer, a stud, a threaded insert, a threaded rod (62), a fastener, a brace, or a grommet.
In regards to claim 29, Khattar discloses that the support mechanism is configured as at least one of a bracket, a brace, a clamp, a fastener, a grommet, or an enclosure (Fig.1, support structure 30 forms an enclosure).
In regards to claim 30, Khattar discloses that the support mechanism is further coupled to a structure configured to provide support for the support mechanism, wherein the structure is at least one of: a plenum, an air terminal, a coil casing, a sheet metal structure, a duct (12), or a workpiece configured to provide support.
In regards to claim 31, Khattar discloses that a first material of the structure differs from a second material of the at least one pipe (col.5 lines 33-35), and wherein the support mechanism is specifically configured to mitigate galvanic corrosion between the first material and the second material (col.4 lines 56-59, the support structure and pipe are disclosed to be made of steel, aluminum, alloy or any suitable material and the duct 12 is a conventional duct; therefore, the materials are likely to be different; one of ordinary skill would choose materials that would mitigate galvanic corrosion).
In regards to claim 32, Khattar discloses that the group of pipes are sealed prior to the transportation from the fabrication site (Fig.1, as discussed above, the heat tube structure 10 may be provided as a single pre-assembled structure; therefore, the groups of pipes would be sealed prior to the transportation).

Allowable Subject Matter
Claims 15 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the group of pipes that are sealed are pressurized prior to the transportation from the fabrication site, resulting in an improved ability to detect leaks at an installation site.
Claims 16 and 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose a pressure gauge that presents a pressure within the group of pipes that are sealed.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763